Citation Nr: 1542815	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  98-19 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to March 4, 2010 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD). 

2.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU) prior to May 18, 2004.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The case was remanded by the Board in March 2014 to afford the Veteran a VA medical examination and to obtain all outstanding treatment records.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Prior to March 4, 2010, the Veteran's PTSD manifested with occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversations normal, but without occupational and social impairment, with reduced reliability and productivity.

2.  From March 4, 2010, the Veteran's PTSD manifested with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but without total occupational and social impairment.

3.  Prior to May 18, 2004, the Veteran did not have a single disability rated at 60 percent or more disabling and his combined disability rating was 60 percent or less.  

5.  prior to May 18, 2004, the evidentiary record has not presented such an exceptional or unusual disability picture with regard to his service-connected disabilities as to result in conditions such as marked interference with employment or prolonged periods of hospitalization, or an exceptional circumstance related to the Veteran's capacity for employment as related to his service-connected disabilities, so as to preclude his obtaining or maintaining substantially gainful employment and to render inapplicable regular schedular standards, as to warrant referral of the case to the Director, Compensation and Pension Service, for consideration of TDIU outside the outside the regular schedular bases for that benefit.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent prior to March 4, 2010 and in excess of 70 percent thereafter for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015). 

2.  Prior to May 18, 2004, the criteria for TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.16(a),(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeal for a higher initial rating arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding that issue.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in June 1998, June 2006, March 2010, and July 2014.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examinations to be sufficient and adequate for rating purposes.

Higher Initial Rating - PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides, in part: 

A 30 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversations normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.
A 100 percent rating is provided for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Prior to March 4, 2010, the Veteran's PTSD is rated at 50 percent disabling.  To receive a higher disability rating, the evidence must indicate that the Veteran meets the criteria for a 70 percent disability rating noted above. 

The Board finds that the preponderance of the evidence shows Veteran's PTSD did not manifest to the level of a 50 percent disability rating.  The Veteran did not show occupational and social impairment, with reduced reliability and productivity

October 1997 VA treatment records indicate that the Veteran was referred after reporting symptoms of flashbacks, insomnia, and nightmares.  The Veteran's reported flashbacks were more accurately described as intrusive thoughts.  In addition, he reported mild emotional numbing and recent anger management difficulties.  The Veteran's symptom presentation was consistent across both evaluations.  The Veteran was casually dressed and fairly groomed.  He had a rapid rate of speech.  His mood and affect became slightly agitated when questioned about his denied claim for service connection.  His presentation suggested no evidence of hallucinations or delusions but a slight preoccupation with racial issues and racial mistreatment.  He denied any current or past suicidal or homicidal ideation.  He was diagnosed with adjustment disorder - unspecified, stressors include unemployment and racial issues.

In a November 1997 Vet Center examination, the Veteran was seen for sleeping problems and intrusive thoughts.  His speech was appropriate.  He was oriented, with normal memory, appropriate affect, and fair judgment.  He did exhibit agitated or restless motor activity.  He had no delusions, but positive for hallucinations and disorganized thinking.  He had sleep disturbance and low energy.  He reported suicidal and homicidal thoughts.  The examiner assessed problems sleeping at night, chronic unemployment, nightmares, and homicidal thoughts.  

During a June 1998 VA examination, the examiner found that he was oriented, spoke well, and had good judgment and insight.  He denied auditory or visual hallucinations and homicidal or suicidal ideation.  The Veteran showed no evidence of loose associations, flight of ideas, or paranoid ideations.  His thought process was goal oriented.  The examiner did not diagnose a mental disorder.

An August 1999 VA treatment record indicated that the Veteran has PTSD.  He had reexperiencing of trauma, dissociative episodes of the war, intense psychological distress upon exposure to Vietnam trauma stimuli and numbing of general responsiveness, avoidance, disinterest in significant activities, feelings of detachment, restricted range of affect, difficulty concentrating, and difficulty with inter-personal relationships.

The Veteran was afforded a VA examination in June 2006.  The examiner found that the Veteran had no difficulties falling asleep and may sleep three to four hours through the night.  He did not report flashbacks or intrusive thoughts.  He showed no symptoms of avoidance or numbing.  He maintained family and friends.  He went to church and he likes people and gets along well.  He had no problems with anger or startle reaction or hypervigilance.  The examiner noted occasional forgetfulness, but adequate concentration.  The examiner noted no symptoms of major depression or panic attacks.  He showed no psychotic symptoms and did not have anxiety.  He worked successfully as a respiratory therapist, and then primarily as an elementary school teacher, which he did for 15 years stopping in 1984 related to his medical problems of his diabetes and pain.  He performed his activities of daily living well.  He worked in the family store and spent the rest of his time at home.  He was casually dressed, clean, alert, and well-oriented.  He spoke in a normal tone and rate and he was coherent.  His thought content did not reveal psychotic symptoms and there was no suicidal or homicidal thinking.  His mood was euthymic.  His affect was appropriate with good range.  Cognitive functions were intact.  His insight and judgment were intact.  He had no significant symptoms.  The examiner described him as a high functioning individual who likes people.  His GAF was 88.  He had good functioning in areas related to occupation and family and interpersonal relationships.  He would be considered employable from a psychiatric standpoint.

A July 2006 general medical VA examination noted no complaints of psychiatric symptoms.  A psychiatric examination showed normal affect, mood, and judgment, without obsessive behavior and hallucinations or delusions.  He showed normal comprehension of commands.

In an October 2007 mental health assessment for kidney transplant, the Veteran denied any history of psychiatric hospitalizations or suicide attempts.  He reported no hallucinations or history of violence.  He noted a history of PTSD, but denied depression and anxiety.  He endorsed sleeping problems secondary to nightmares.  The Veteran endorsed minimal psychological distress.  The Veteran noted having a broad range of social support including a large extended family.  Mental status examination showed that he was alert and oriented to time, place, person, and situation.  He was well groomed, pleasant, and cooperative.  Speech was clear and coherent.  Mood was euthymic and affect was appropriate.  The examiner found no suicidal or homicidal ideation.  His thought process was organized and goal-directed with no evidence of psychosis or delusions.  Judgment and insight were deemed good.  Cognitive functions were grossly intact.  The examiner described him as functionally stable.  He was assigned a GAF score of 70.

A September 2009 psychiatry consult noted a history of intrusive memories and avoidance symptoms.  The Veteran denied chronic depressed mood.  He had decreased sleep, but medication helped.  No psychosis was elicited.  The Veteran denied suicidal and homicidal ideas, intents, or plans and had a negative PTSD screen.  He denied memory disorders.  He was independent in his activities of daily living.  He was fairly groomed and cooperative.  He was alert and oriented.  His speech was coherent.  His mood and affect were euthymic.  His thought processes were goal directed.  He had no delusions or perceptual disturbances.  The examiner assigned a GAF of 65.

The Board finds that the preponderance of the evidence shows that the Veteran's PTSD does not meet the criteria for a 50 percent disability rating prior to March 4, 2010.  The Veteran's symptoms are more closely approximated by the criteria for a 30 percent disability rating, to include occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversations normal.  The Veteran was consistently described as independent and social.  The examiner in October 2007 described him as functionally stable.  In June 2006, the examiner noted that he had good functioning in areas related to occupation and family and interpersonal relationships.  The Veteran did not show occupational and social impairment, with reduced reliability and productivity.

The Veteran's GAF scores are also consistent with a 30 percent rating.  The Veteran was assigned multiple GAF scores during the appeal period ranging from 65 to 88.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  The Veteran's scores show a mild evaluation.  The Board finds that the Veteran's GAF scores are consistent with than his current 30 percent disability rating.

The Board acknowledges that the Veteran reported suicidal and homicidal thoughts in the November 1997 examination.  The Board notes, however, that this symptom appears to be transitory.  The Veteran did not report additional complaints of suicidal or homicidal ideation prior or subsequent to the November 1997 report.  Additionally, even with fleeting homicidal or suicidal ideation, the Veteran's disability does not manifest to a higher degree given the Veteran's overall mild symptoms and ability to function effectively and independently.  

Based on the evidence of record, and after resolving all doubt in the Veteran's favor, the Board finds that the manifestations of the Veteran's PTSD do not more nearly approximate the criteria for a 50 percent disability rating prior to March 4, 2010.  As such, the Board finds that the preponderance of the evidence is against the claim regarding that time period.  

From March 4, 2010 forward, the Veteran's PTSD is rated at 70 percent disabling.  To receive a higher disability rating, the evidence must indicate that the Veteran meets the criteria for a 100 percent disability rating noted above.
The Veteran was afforded a VA examination in March 2010.  The Veteran reported a good rapport with two of his children and his siblings.  He has a few friends he sees weekly.  He goes to church, concerts, and plays at times with them.  He spends time coming to the VA, talks to his pastor at church, and goes to sports events, plays, and concerts.  He has no suicide attempts and no history of violence or assaultiveness.  He appeared clean, neatly groomed, and casually dressed.  He had unremarkable psychomotor activity, cooperative attitude, appropriate affect, and anxious mood.  The examiner noted a short attention span and that the Veteran is easily distracted.  The Veteran experienced intrusive thoughts of combat three to four days per week.  He found no delusions or hallucinations.  The Veteran understands the outcome of his behavior.  The Veteran has insomnia and nightmares.  He showed no inappropriate behavior and no obsessive or ritualistic behavior.  He reported panic attacks about two times per month.  He has no suicidal or homicidal thoughts.  He has good impulse control without episodes of violence.  He has no problem with activities of daily living and his memory is normal.  The examiner noted that the Veteran's PTSD causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Symptoms are daily and of moderate intensity.  The examiner noted anxiety, poor concentration, intrusive thoughts, nightmares of combat, and hypervigilance.  The examiner provided a GAF of 60.  He specifically found no total occupational and social impairment.  PTSD signs and symptoms result in deficiencies in the following areas: judgment, thinking, family relations, work, mood, and school.  The examiner specifically found deficiencies in thinking, work, and mood.

The Veteran attended another VA examination in July 2014.  The examiner found that the Veteran's symptoms cause occupational and social impairment with reduced reliability and productivity.  Veteran last worked many years ago as a substitute teacher, but reported that his health would not let him keep working, specifically his diabetes.  The Veteran is not in psychological treatment and is not receiving any medications for his psychological problems.  He has daily intrusive thoughts of traumatic memories of Vietnam, frequent nightmares of Vietnam, psychological distress and arousal at exposure to traumatic memories, attempts to avoid thoughts and feelings associated with traumatic memories, occasional social avoidance, anhedonia, hypervigilance, and poor concentration.  His symptoms include anxiety, mild memory loss, and disturbances of motivation and mood.  He was neatly dressed and well groomed, with normal speech.  His thought process and content were frequently off topic.  He denied delusions and hallucinations, and had adequate judgment and insight.  He denied active suicidal ideation, but has had passive suicide attempts in the past.  The Veteran's current mental health symptoms appear to be mildly impacting his ability to gain and maintain substantially gainful employment.  The Veteran reported that his diabetes and the complications associated with that disorder have been the main cause of his unemployment over the past several years.  He does present with poor concentration and being easily fatigued.  These could be due to his PTSD or his diabetes.  Given his impaired attention span and fatigue, he could not work more than a few hours per day and he would likely have difficulty working in an environment where he is unsupervised for long periods of time, however it is impossible to discern without resorting to mere speculation whether these symptoms are associated with the Veteran's PTSD or his chronic diabetes.  Most likely, the Veteran's fatigue and poor concentration are due to both of these conditions.

The evidence supports an evaluation of 70 percent, but no more, for the Veteran's PTSD after March 4, 2010.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings).

The evidence does not demonstrate total social and occupational impairment.  The July 2014 VA examiner noted only a mild impact on the Veteran's occupational and social functioning.  Although the March 2010 examiner noted clinically significant effects, he also specifically found no total occupational and social impairment.  The Board acknowledges the Veteran's passive suicidal ideation, but finds that it does not manifest to a degree that more nearly approximates total social and occupational impairment.  

Therefore, based on the evidence of record, and after resolving all doubt in the Veteran's favor, the Board finds that the manifestations of the Veteran's PTSD do not more nearly approximate the criteria for a 100 percent disability rating from March 4, 2010.  As such, the Board finds that the preponderance of the evidence is against the claim regarding that time period.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's PTSD is manifested by occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversations normal prior to March 4, 2010 and with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood after March 4, 2010.  These manifestations are contemplated in the applicable rating criteria.  As such, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of PTSD symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.   

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Here, the examiners have found no vocational issues.  The Veteran is in receipt of TDIU from May 18, 2004.  The issue of TDIU for the period prior to May 18, 2004 is addressed in the decision below.

TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

But for the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In this case, the Veteran has been granted TDIU from May 18, 2004.  Therefore, the Board will only consider the period prior to that date.  The Veteran contends that he is unable to secure substantially gainful employment due to his service connected disabilities, specifically his PTSD.  Prior to May 18, 2004, the Veteran was awarded service connection for residuals of a gunshot wound at 0 percent, non-insulin dependent diabetes mellitus type II at 20 percent, PTSD at 30 percent, and diabetic nephropathy with hypertension associated with noninsulin dependent diabetes mellitus type II at 0 percent from August 1999 and at 30 percent from January 2001.  

His combined rating from June 17, 1997 to January 23, 2001 is 40 percent and from January 23, 201 to May 18, 2004 is 60 percent.  Therefore, he does not meet the schedular rating criteria for TDIU.  38 C.F.R. § 4.16(a).  

In exceptional circumstances, even where the Veteran does not meet the schedular percentage requirements under 38 C.F.R. § 4.16(a), TDIU may still be assigned on an extraschedular basis, upon a showing that the Veteran is unable to obtain or retain substantially gainful employment due to service- connected disabilities.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).   However, where such an exceptional case is indicated, the Board is to refer the case to the Director of the VA Compensation and Pension Service for extraschedular consideration.  Id.  In this case, the Board similarly finds that exceptional circumstances are not presented in this case indicating that the Veteran is to be referred for consideration of unemployability due solely to his service-connected disabilities notwithstanding his not meeting the regular schedular standards.  The Veteran's assertions that he could not work due to his PTSD or diabetes are not supported by the record.  The Veteran's PTSD caused only mild functional impairment.  The Board notes that there is scant evidence either in individual treatment or examination records, of the Veteran experiencing symptoms that would prevent maintaining gainful employment.  

The Board accordingly finds the weight of the evidence against the Veteran's service-connected disabilities, including particularly his PTSD, being preclusive of obtaining or sustaining substantially gainful employment.  The Board finds this to be the case based on these same evidentiary factors of presented functioning in clinical settings, absence of corroboration of such inability to obtain or sustain substantially gainful work.  The Board also bases its conclusions on the GAF scores assigned based on the Veteran's PTSD showing mild symptoms.  The Veteran's other service-connected disabilities, to include diabetes mellitus, residuals of a gunshot wound, and nephropathy, are shown by the weight of the evidence not to have a material effect on employment.

Because the Board finds the weight of the evidence against TDIU being warranted based on exceptional circumstances of either the Veteran or his service-connected disabilities, referral of the case for consideration of TDIU on an extraschedular basis is not warranted.  38 C.F.R. § 4.16(b).











ORDER

Entitlement to an initial disability rating in excess of 30 percent prior to March 4, 2010 and in excess of 70 percent thereafter for PTSD is denied 

Entitlement to TDIU prior to May 18, 2004 is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


